Title: From Benjamin Franklin to Jean-Baptiste LeRoy, 30 March 1773
From: Franklin, Benjamin
To: Le Roy, Jean-Baptiste


Dear Sir
London, March 30 [1773]
You punish my delay of writing to you very properly by not writing to me. It is long since I have had the Pleasure of hearing from you: But it is my fault: and I must for my own sake write to you oftener tho’ I have little to say, or you will quite forget me.
I thank you for your Advice to send an English Copy of my Writings to the Academy, and shall do it as soon as the new Edition now in hand here is finish’d.
I am glad you see some Weight in the Experiments I sent you concerning pointed Rods. Mr. Wilson is grown angry that his Advice was not follow’d in making them blunt, for the Public Magazines of Gunpowder, and has published a Pamphlet reflecting on the R. Society, the Committee and myself, with some Asperity; and endeavouring to alarm the City with the supposed Danger of Pointed Rods drawing the Lightning into them and blowing them up. I find it is expected from me that I make some Answer to it, and I shall do so, tho’ I have an extreme Aversion to Public Altercation, on philosophic Points, and have never yet disputed with any one who thought fit to attack my Opinions. I am oblig’d to you for the Experiment of the Point and Ring.
There is no being sure of any thing before it happens; but considering the Weight of your Reputation, I think there is little Reason to doubt the Success of your Friends Endeavours to procure for our Society here the Honour of adding you to their Number at the next Election. In the mean time will you for my sake confer the same kind of Honour on my young Society at Philadelphia? When I found that our first Volume of American Transactions was favourably receiv’d in Europe, and had procur’d us some Reputation, I took the Liberty of nominating you for a Member, and you were accordingly chosen at a full Meeting in Philadelphia, on the 15th of Jany. last. I sent a Copy of that Volume to the Academy of Sciences at Paris when it first came out, but I do not remember to have heard that they ever receiv’d it. I think it was Mr. Magelhaens who undertook to convey it. If it miscarried I will send another; and by the first Opportunity one for your self.
Two Ships are now fitting out here, by the Admiralty, at the Request of the Royal Society, to make a Voyage to the North Pole, or to go as near to it as the Ice will permit. If they return safe, we shall probably obtain some new Geographical Knowledge, and some Addition to Natural History. With the greatest Esteem and Respect I am, ever, Dear Sir, Your most obedient humble Servant
B F
M LeRoy
